Order, Supreme Court, New York County, entered September 9, 1977, unanimously affirmed, without costs and without disbursements. In the order appealed from it was directed that any verdict rendered on a trial concerned with the issue of consortium be held *899in abeyance pending determination of an appeal involving that issue thought to be pending in the case of Giglio v Farrell Lines (424 F Supp 927). It now appears that no appeal is pending in the Giglio case and, accordingly, that aspect of the order is now academic. Concur—Lupiano, J. P., Birns, Lane, Sandler and Sullivan, JJ.